United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2761
                       ___________________________

                               Tony Ray Williams

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Terry Leeds, Water Services Dept. Director; Mike Klender, Water Supply Plant
        Mgr.; Water Services, H.R.D.; The City of Kansas City, Missouri

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                          Submitted: January 21, 2014
                            Filed: January 22, 2014
                                 [Unpublished]
                                ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Tony Williams appeals the district court’s1 adverse judgment dismissing his pro
se amended complaint. Upon careful review, we conclude that the district court’s
dismissal was proper, and we note that Williams has not presented any meaningful
legal argument on appeal regarding the claims he asserted in his amended complaint.
See Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007) (points not
meaningfully argued in opening brief are waived); see also Butler v. Bank of Am.,
N.A., 690 F.3d 959, 961 (8th Cir. 2012) (de novo review of dismissal). To the extent
Williams attempts to assert new claims on appeal, we decline to consider them. See
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (claims not presented in district
court may not be advanced for first time on appeal). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-